UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7662



KENNETH EUGENE COFFEY,

                                            Petitioner - Appellant,

          versus


DEAN R. WALKER,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CA-98-715-3-V)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Keller Leonard, Winston-Salem, North Carolina, for Appel-
lant. Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL
OF NORTH CAROLINA, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Eugene Coffey seeks to appeal the district court’s

order dismissing as untimely his motion filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1999).       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court.     See Coffey v. Walker,

No. CA-98-715-3-V (W.D.N.C. Sept. 29, 1999). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2